- Filed by e3 Filing, Computershare 1-800-973-3274 - Dynamic Gold Corp. - Form 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52417 DYNAMIC GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of organization) (I.R.S. employer identification no.) 506-675 West Hastings Street, Vancouver, British Columbia, V6B 1N2 Canada (Address of principal executive offices) (Zip code) 604-488-0860 (Registrants telephone number, including area code) None (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [ X ] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ]No [ ] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding as of February 9, 2010 Common stock, $.001 par value 9,515,000 DYNAMIC GOLD CORP. FORM 10-Q TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION 3 ITEM 1  INTERIM CONSOLIDATED FINANCIAL STATEMENTS 3 ITEM 2  MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3  QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4  CONTROLS AND PROCEDURES 22 (a) Evaluation of Disclosure Controls and Procedures 22 (b) Internal control over financial reporting 22 PART II  OTHER INFORMATION 23 ITEM 1  LEGAL PROCEEDINGS 23 ITEM 1A  RISK FACTORS 23 ITEM 2  UNREGISTERED SALES OF EQUITY SECURITES AND USE OF PROCEEDS 23 ITEM 3  DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4  SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5  OTHER INFORMATION 23 ITEM 6  EXHIBITS 24 SIGNATURE 24 2 PART 1. FINANCIAL INFORMATION ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS Dynamic Gold Corp. (An Exploration Stage Company) Interim Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) As at 31 December $ As at 30 June 2009 (Audited) $ Assets Current Cash and cash equivalents 2,751 9,480 2,751 9,480 Liabilities Current Accounts payable and accrued liabilities (Note 4) 18,335 29,215 Due to related party (Note 5) 159,080 142,678 177,415 171,893 Shareholders deficiency Capital stock (Note 6) Authorized 75,000,000 shares, $0.001 par value Issued and outstanding 31 December 2009  9,515,000 common shares 30 June 2009  9,515,000 common shares 9,515 9,515 Additional paid-in capital 195,585 163,785 Deficit, accumulated during the exploration stage (379,764 ) (335,713 ) (174,664 ) (162,413 ) 2,751 9,480 Nature and Continuance of Operations (Note 1), Commitment (Note 9) and Subsequent Event (Note 11) On behalf of the Board: / s / Tim Coupland Director / s / Robert Hall Director The accompanying notes are an integral part of these interim consolidated financial statements. 3 Dynamic Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Operations and Deficit (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) For the period from the date of inception on 21 January 2004 to 31 December For the three month period ended 31 December For the three month period ended 31 December For the six month period ended 31 December For the six month period ended 31 December $ Expenses Advertising and promotion 3,523 - Bank charges and interest 27,111 3,353 4,143 6,566 6,275 Filing and financing fees 20,590 420 1,341 3,585 3,432 Legal and accounting 103,732 985 - 1,834 12,732 Management fees (Notes 7 and 10) 162,000 15,000 15,000 30,000 30,000 Mineral property exploration costs 12,816 - Office and miscellaneous 1,785 - 4,216 266 4,216 Rent (Notes 7 and 10) 12,600 900 900 1,800 1,800 Write-down of mineral property acquisition costs (Note 3) 35,607 - Net loss for the period (379,764 ) (20,658 ) (25,600 ) (44,051 ) (58,455 ) Deficit, accumulated during the exploration stage, beginning of period - (359,106 ) (269,013 ) (335,713 ) (236,158 ) Deficit, accumulated during the exploration stage, end of period (379,764 ) (379,764 ) (294,613 ) (379,764 ) (294,613 ) Basic and diluted loss per common share (0.00 ) (0.00 ) (0.00 ) (0.01 ) Weighted average number of common shares outstanding 9,515,000 9,515,000 9,515,000 9,515,000 The accompanying notes are an integral part of these interim consolidated financial statements. 4 Dynamic Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) For the period from the date of inception on 21 January 2004 to 31 December For the three month period ended 31 December For the three month period ended 31 December For the six month period ended 31 December For the six month period ended 31 December $ Cash flows used in operating activities Net loss for the period (379,764 ) (20,658 ) (25,600 ) (44,051 ) (58,455 ) Adjustments to reconcile loss to net cash used by operating activities Contributions to capital by related party  expenses (Notes 7 and 10) 174,600 15,900 15,900 31,800 31,800 Accrued interest (Note 5) 24,080 3,254 3,292 6,402 5,354 Write-down of mineral property acquisition costs (Note 3) 35,607 - Changes in operating assets and liabilities Increase in amounts receivable - - (298 ) - (1,009 ) Increase (decrease) in accounts payable and accrued liabilities (Note 4) 18,335 (4,539 ) 4,225 (10,880 ) 5,336 (127,142 ) (6,043 ) (2,481 ) (16,729 ) (16,974 ) Cash flows used in investing activity Mineral property acquisition costs (Note 3) (35,607 ) - Cash flows from financing activity Issuance of common shares for cash 30,500 - Increase in due to related party (Note 5) 135,000 5,000 - 10,000 25,000 165,500 5,000 - 10,000 25,000 Increase (decrease) in cash and cash equivalents 2,751 (1,043 ) (2,481 ) (6,729 ) 8,026 Cash and cash equivalents, beginning of period - 3,794 17,800 9,480 7,293 Cash and cash equivalents, end of period 2,751 2,751 15,319 2,751 15,319 Supplemental Disclosures with Respect to Cash Flows (Note 10) The accompanying notes are an integral part of these interim consolidated financial statements. 5 Dynamic Gold Corp. (An Exploration Stage Company) Interim Consolidated Statements of Changes in Shareholders Deficiency (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) Number of shares issued Capital stock Additional paid -in capital Deficit, accumulated during the exploration stage Total shareholders deficiency $ Balance at 21 January 2004 (inception) - Common shares issued for cash ($0.001 per share) 7,500,000 7,500 - - 7,500 Common shares issued for cash ($0.01 per share) 2,000,000 2,000 18,000 - 20,000 Common shares issued for cash ($0.20 per share) 15,000 15 2,985 - 3,000 Net loss for the period - - - (10,267 ) (10,267 ) Balance at 30 June 2004 9,515,000 9,515 20,985 (10,267 ) 20,233 Net loss for the year - - - (26,040 ) (26,040 ) Balance at 30 June 2005 9,515,000 9,515 20,985 (36,307 ) (5,807 ) Net loss for the year - - - (22,156 ) (22,156 ) Balance at 30 June 2006 9,515,000 9,515 20,985 (58,463 ) (27,963 ) Contributions to capital by related party  expenses (Notes 7 and 10) - - 15,600 - 15,600 Net loss for the year - - - (33,845 ) (33,845 ) Balance at 30 June 2007 9,515,000 9,515 36,585 (92,308 ) (46,208 ) Contributions to capital by related party  expenses (Notes 7 and 10) - - 63,600 - 63,600 Net loss for the year - - - (143,850 ) (143,850 ) Balance at 30 June 2008 9,515,000 9,515 100,185 (236,158 ) (126,458 ) Contributions to capital by related party  expenses (Notes 7 and 10) - - 63,600 - 63,600 Net loss for the year - - - (99,555 ) (99,555 ) Balance at 30 June 2009 9,515,000 9,515 163,785 (335,713 ) (162,413 ) Contributions to capital by related party  expenses (Notes 7 and 10) - - 31,800 - 31,800 Net loss for the period - - - (44,051 ) (44,051 ) Balance at 31 December 2009 9,515,000 9,515 195,585 (379,764 ) (174,664 ) The accompanying notes are an integral part of these interim consolidated financial statements. 6 Dynamic Gold Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) 31 December 2009 1. Nature and Continuance of Operations Dynamic Gold Corp. (the Company) was incorporated under the laws of the State of Nevada on 21 January 2004 and is in the exploration stage. These interim consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States of America (GAAP). The Company is an exploration stage enterprise, as defined in Accounting Standards Codification (the Codification or ASC) 915-10,  Development Stage Entities . The Company is devoting all of its present efforts in establishing a new business, and its planned principle operations have not commenced, and, accordingly, no revenue has been derived during the organization period. The Company is in the business of acquiring and exploring mineral properties. The recoverability of the amounts expended by the Company on acquiring and exploring mineral properties is dependent upon the existence of economically recoverable reserves, the ability of the Company to complete the acquisition and/or development of the properties and upon future profitable production. The Companys interim consolidated financial statements as at 31 December 2009 and for the six month period then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The Company has a loss of $44,051 for the six month period ended 31 December 2009 (31 December 2008  $58,455, cumulative  $379,764) and has a working capital deficit of $174,664 at 31 December 2009 (30 June 2009  $162,413). Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital. Management believes that the Companys capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 30 June 2010. However, if the Company is unable to raise additional capital in the near future, due to the Companys liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favourable terms and/or pursue other remedial measures. These interm consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. At 31 December 2009, the Company had suffered losses from exploration activities to date. Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful. Accordingly, the Company must rely on its president to perform essential functions without compensation until a business operation can be commenced. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The interim consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these interim consolidated financial statements. 7 Dynamic Gold Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) 31 December 2009 Basis of presentation The interim consolidated financial statements of the Company have been prepared in accordance with GAAP applicable to exploration stage enterprises, and are expressed in U.S. dollars. The Companys fiscal year end is 30 June. Principles of consolidation These interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary Dynamic Gravel Holdings Ltd. (Dynamic Gravel), a company incorporated in the province of Alberta on 21 November 2007. All significant inter-company balances and transactions have been eliminated upon consolidation. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. Mineral property costs The Company is primarily engaged in the acquisition, exploration and development of mineral properties. Mineral property acquisition costs are initially capitalized as tangible assets when purchased. At the end of each fiscal quarter end, the Company assesses the carrying costs for impairment. If proven and probable reserves are established for a property and it has been determined that a mineral property can be economically developed, costs will be amortized using the units-of-production method over the estimated life of the probable reserve. Mineral property exploration costs are expensed as incurred. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis. Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards. Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these interim consolidated financial statements, the Company has not established any proven or probable reserves on its mineral properties and incurred only acquisition and exploration costs (Note 3). Although the Company has taken steps to verify title to mineral properties in which it has an interest, according to the usual industry standards for the stage of exploration of such properties, these procedures do not guarantee the Companys title. Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. 8 Dynamic Gold Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) 31 December 2009 Financial instruments The carrying amounts of cash and cash equivalents, accounts payable and accrued liabilities and due to related party approximate fair value because of the short maturity of these items. These fair value estimates are subjective in nature and involve uncertainties and matters of significant judgment, and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect these estimates. The Company does not hold or issue financial instruments for trading purposes, nor does it utilize derivative instruments in the management of foreign exchange, commodity price or interest rate market risks. Unless otherwise noted, it is managements opinion that the Company is not exposed to significant interest, currency or credit risk arising from these interim consolidated financial instruments. Derivative financial instruments The Company has not, to the date of these interim consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Environmental expenditures The operations of the Company have been, and may in the future, be affected from time to time, in varying degrees, by changes in environmental regulations, including those for future reclamation and site restoration costs. Both the likelihood of new regulations and their overall effect upon the Company vary greatly and are not predictable. The Companys policy is to meet or, if possible, surpass standards set by relevant legislation, by application of technically proven and economically feasible measures. Environmental expenditures that relate to ongoing environmental and reclamation programs are charged against earnings as incurred or capitalized and amortized depending on their future economic benefits. Estimated future reclamation and site restoration costs, when the ultimate liability is reasonably determinable, are charged against earnings over the estimated remaining life of the related business operation, net of expected recoveries. Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the consolidated financial statements and those reported for income tax purposes in accordance with ASC 740, Income Taxes , which requires the use of the asset/liability method of accounting for income taxes. Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax losses and credit carry-forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. 9 Dynamic Gold Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) 31 December 2009 Basic and diluted loss per share The Company computes net income (loss) per share in accordance with ASC 260, Earnings per Share . ASC 260 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excluded all dilutive potential shares if their effect is anti-dilutive. Comprehensive loss ASC 220, Comprehensive Income , establishes standards for the reporting and display of comprehensive loss and its components in the consolidated financial statements. As at 31 December 2009, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the interim consolidated financial statements. Segments of an enterprise and related information ASC 280, Segment Reporting establishes guidance for the way that public companies report information about operating segments in annual consolidated financial statements and requires reporting of selected information about operating segments in interim consolidated financial statements issued to the public. It also establishes standards for disclosures regarding products and services, geographic areas and major customers. ASC 280 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company has evaluated this Codification and does not believe it is applicable at this time. Start-up expenses The Company has adopted ASC 720-15, Start-Up Costs , which requires that costs associated with start-up activities be expensed as incurred. Accordingly, start-up costs associated with the Companys formation have been included in the Companys expenses for the period from the date of inception on 21 January 2004 to 31 December 2009. Use of estimates The preparation of interim consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the interim consolidated financial statements and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from these estimates. 10 Dynamic Gold Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited  Prepared by Management) 31 December 2009 Foreign currency translation In August 2009, the Financial Accounting Standards Board (FASB) issued ASU No. 2009-05, Fair Value Measurement and Disclosure (Topic 820)  Measuring Liabilities at Fair Value , which provides valuation techniques to measure fair value in circumstances in which a quoted price in an active market for the identical liability is not available. The guidance provided in this update is effective 1 October 2009. The adoption of this guidance did not have a material impact on the Companys interim consolidated financial statements. Concentration of credit risk The Companys financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Companys management also routinely assesses the financial strength and credit worthiness of any parties to which it extends funds and as such, it believes that any associated credit risk exposures are limited. Risks and uncertainties The Company operates in the resource exploration industry that is subject to significant risks and uncertainties, including financial, operational, technological, and other risks associated with operating a resource exploration business, including the potential risk of business failure. Comparative figures Certain comparative figures have been adjusted to conform to the current periods presentation. Changes in accounting policies In August 2009, the FASB issued ASU No. 2009-05,  Fair Value Measurement and Disclosure (Topic 820)  Measuring Liabilities at Fair Value , which provides valuation techniques to measure fair value in circumstances in which a quoted price in an active market for the identical liability is not available. The guidance provided in this update is effective 1 October 2009. The adoption of this guidance did not have a material impact on the Companys interim consolidated financial statements. In June 2009, the FASB issued SFAS No. 168, 
